Per Curiam.
It was the opinion of the court who heard the appeal in this action that the new trial should be before another referee than the one who had passed upon the issues involved in the action; and, in order that there may be no doubt as to the power of the court to appoint a new referee, the order entered upon the reversal of the judgment should be resettled and amended, by directing that the new trial be had before a new referee to be appointed by the court. Under these circumstances, the appeal taken from the order of the special term should be dismissed, without costs, and the order resettled in the manner suggested.